DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/19/2021 Claiming priority of application 16402050 filed 5/2/2019.
	Claims 1-20 are pending.

Claim Objections

Claim 20 is objected to because of the following informalities:  
Claim 20 has been repeated twice.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11182093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter in the instant application drawn to the same novelty claimed in 11182093 as shown in the table below;
Instant application
11182093
Claims 1, 11 and 20 recite A computer-implemented method for integrated lifecycle management (ILM), the method comprising: receiving an ILM policy for an index; determining a first condition and a first action for a first phase using the ILM policy; performing the first action for the first phase when the first condition is met; successively transitioning the index from the first phase to one or more further phases; at each of the one or more further phases, determining a further condition and a further action for one of the one or more further phases using the ILM policy; performing the further action for the one of the one or more further phases when the further condition is met; transitioning the index from the one of the one or more further phases to a last phase; and deleting the index during the last phase.

Claims 1, and 11, recite A computer-implemented method for integrated lifecycle management (ILM), the method comprising: receiving an ILM policy for an index; determining a first condition and a first action for a first phase for the index using the ILM policy, the index located on a first node; performing the first action for the first phase when the first condition is met; transitioning the index from the first phase to a second phase; moving the index from the first node to a second node, the second node having less computing power and operating expense than the first node; determining a second condition and a second action for the index for the second phase using the ILM policy; performing the second action for the second phase when the second condition is met; transitioning the index from the second phase to a third phase; moving the index from the second node to a third node, the third node having less computing power and operating expense than the second node; determining a third condition and a third action for the index for the third phase using the ILM policy; 6performing the third action for the third phase when the third condition is met; transitioning the index from the third phase to a fourth phase; and deleting the index during the fourth phase.


	In the instant application A computer-implemented method for integrated lifecycle management (ILM), the method comprising: receiving an ILM policy for an index is variation of receiving an ILM policy for an index; determining a first condition and a first action for a first phase for the index using the ILM policy, the index located on a first node; determining a first condition and a first action for a first phase using the ILM policy is a variation of determining a first condition and a first action for a first phase for the index using the ILM policy, the index located on a first node; performing the first action for the first phase when the first condition is met is a variation of performing the first action for the first phase when the first condition is met; successively transitioning the index from the first phase to one or more further phases is a variation of transitioning the index from the first phase to a second phase; moving the index from the first node to a second node;(wherein the transition form the first phase to a one or more further phases is another variation of transitioning from the first to the second) at each of the one or more further phases, determining a further condition and a further action for one of the one or more further phases using the ILM policy; performing the further action for the one of the one or more further phases when the further condition is met; transitioning the index from the one of the one or more further phases to a last phase; and deleting the index during the last phase, is a variation of deleting the index during the fourth phase.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Redlich 9015301 related to information infrastructure management tools with extractor secure storage, content analyses and classification and method therefor.
Nath 8352519 related to maintaining large random sample with semi-random append-only operations.
Seeger JT. et al. 20070130236 related to method, apparatus and program storage device for providing real-time file system charge-back accounting per management object during report cycle. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 5712701760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        August 1, 2022